Delaware Pooled® Trust Delaware REIT Fund (the “Fund”) Supplement to the Fund’s Prospectuses dated February 26, 2010 The following information is added immediately after the section entitled, “Investment manager.” In a press release on August 19, 2009, Lincoln National Corporation announced that one of its subsidiaries signed a stock purchase agreement to sell ownership of Delaware Management Holdings, Inc. and its subsidiaries (also known by the marketing name of Delaware Investments), including the Manager, a series of Delaware Management Business Trust, to Macquarie Group, a global provider of banking, financial, advisory, investment and fund management services (the “Transaction”). On January 4, 2010, the Transaction was completed, requiring a new investment advisory agreement between the Fund and the Manager.However, the Fund’s shareholders have not yet approved a new investment advisory agreement.Accordingly, the Fund’s Board of Trustees approved an interim investment advisory agreement (the “Interim
